Citation Nr: 9910726	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-35 737	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from January 1964 to January 
1966.  This appeal arises from a September 1995 rating action 
in which the RO denied service connection for diabetes 
mellitus.  The claim for service connection for diabetes 
mellitus has, at various times, been classified by the RO and 
the veteran as a claim for service connection for 
"low/negative blood sugar."  It is apparent that this 
characterization arises from hypoglycemic reactions 
associated with the administration of insulin to control 
diabetes mellitus.  In his substantive appeal (Form 9) to the 
Board of Veterans' Appeals (Board), the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  The 
veteran failed to report to the hearing which was set for a 
date in March 1999.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for diabetes mellitus is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
diabetes mellitus.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran contends that he had diabetes at the time of his 
discharge from service.  In particular, he states that a 
negative finding of sugar in the urine on his discharge 
examination meant that he had low blood sugar.

A review of the evidence discloses that the service medical 
records are completely negative for findings or diagnoses of 
diabetes mellitus.  The urine was negative for sugar on both 
the preenlistment examination of September 1963 and the 
separation examination of November 1965.

VA outpatient treatment reports dated from 1990 to 1995 
reveal that the veteran was diagnosed with diabetes on 
several occasions.  It was noted that the diabetes was 
uncontrolled.  In a treatment record dated in May 1994, the 
veteran stated that he had diabetes since he was 15 years 
old.  In a subsequent treatment record dated in June 1995, 
the veteran provided a history of diabetes since 1984 and an 
elevated blood sugar level since childhood.

VA hospitalization summary records were received for the 
periods covering April to May 1996 and from August to 
November 1996.  In both records, the veteran was diagnosed 
with insulin dependent diabetes.

II.  Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim 
because such development would be futile.  38 U.S.C.A. §  
5107(a); Murphy v. Derwinski,
1 Vet. App. 78 (1990).  As will be explained below, the Board 
finds that his claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  Where a veteran served 90 days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§  1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 
(1993).  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this case, the veteran has provided only his opinion to 
support the contention that his currently diagnosed diabetes 
is related to service.  The veteran is not competent to 
render such a medical opinion. See Espiritu.  Moreover, the 
veteran has incorrectly stated that the negative finding of 
sugar in his urine on his discharge examination proves that 
he had diabetes in service.  Rather, such a finding is an 
indicator that he did not have diabetes mellitus in service.  
Furthermore, the clinical evidence of record is silent as to 
any relationship between the veteran's diabetes and service.  
In this particular case the third Caluza requirement for 
establishing a well-grounded claim for diabetes mellitus has 
not been met.  Therefore, absent competent medical evidence 
of a nexus, or link, between the veteran's diabetes, and 
service or it's presence within one year of separation from 
service, the veteran has not submitted a well-grounded claim, 
and the appeal as to this issue must be denied. 


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for diabetes 
mellitus, the appeal is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

